 
EXHIBIT 10.3


RESIGNATION






To the Board of Directors of
Greenetech Mining International, Inc.,
a Delaware corporation


The undersigned, being an officer and director of the above-named corporation,
does hereby resign from President, Secretary, Treasurer, and remains a Director
of the Corporation.


Said resignation is contingent and expressly conditioned upon (a) the sale of
26,500,000 shares of the Company’s common shares to the Novus Aurum Trust and
(b) the appointment of Matthew J. Neher as President, Chief Executive Officer,
Secretary, Treasurer and Director of the corporation. Said resignation shall be
effective on the date of the Closing of the transaction contemplated by the
Subscription Agreements between the Company and Novus Aurum Trust.


Dated as of June 27, 2012


       /s/Timothy Nehe
       Timothy Neher




 
 


 


 


 


 


 

